Per Curiam.
The application of Ronald Vernon Cowans for leave to appeal from the order denying him post conviction relief from his imprisonment for robbery is hereby denied for the reasons stated in the opinion filed by Judge Harlan in the lower court.
With regard to the contention (raised for the first time in this application for leave to appeal) that the applicant is entitled to a new trial under the decision in Schowgurow v. State, 240 Md. 121, we need only point out that his conviction became final upon the filing of the opinion on direct appeal in Cowans and Hayes v. State, 238 Md. 433, on April 29, 1965. See Waller v. Director, 244 Md. 229.

Application denied.